Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 04/22/2021 in which claims 1-14 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NPL reference “Hydrogen Fuel Cell Vehicle Electrical Protective Barrier Option: Fuel Cell Safety” (cited on IDS, hereinafter HFC).
As to claims 1 and 12, HFC discloses a system of an agricultural vehicle and a connected implement (see Fig 12), wherein the vehicle and the implement each have a plurality of electric drives wherein each drive is electrically connected to a common connection of the system and electrically connectable to a direct current supply of the system, and having an associated Y capacitor between a connection to the direct current supply and the common connection (see Fig 13, page 27), the system further comprising an electronic controller and a data store holding a threshold value (see page 17, "Low Electrical Energy criterion that may be adopted by contracting parties, that Total Energy < 2.0 Joules and Energy in Y capacitors TEy1, TEy2 < 2.0 Joules", page 19 table 2 right column), wherein the controller is configured to receive capacitance values from each of the electric drives and is arranged to (see page 17, "Low Electrical Energy criterion that may be adopted by contracting parties, that [...] Energy in Y capacitors TEy1, TEy2 < 2.0 Joules", page 19, table 2. right column, page 63 "Y capacitors may be considered similar to other sources for consideration of failure modes in Table 6, Table 7, and Table 8. Similar conclusions with regard to safety protection apply"), sum the received capacitance values, compare the sum with the threshold value and when the threshold value is exceeded, perform a predetermined action (see page 17 "Energy in Y capacitors TEy1, TEy2 < 2.0 Joules", page 19 table 2 right column, page 63 "Y capacitors may be considered similar to other sources for consideration of failure modes in Table 6, Table 7, and Table 8. Similar conclusions with regard to safety protection apply").
As to claims 2 and 14, HFC discloses the system of claim 1, wherein the predetermined action comprises performing a predetermined sequence of selectively electrically disconnecting individual electric drives from the direct current supply until the magnitude of the sum of the received capacitance values is less than or equal to the threshold value (see page 27, figure 13, where each inverter 1-3 is provided with switches on both positive and negative supply lines, see also page 43, "Electrical disconnects are considered to be a good design practice" and page 19, table 2 right column, page 63 "Y capacitors may be considered similar to other sources for consideration of failure modes in Table 6, Table 7, and Table 8. Similar conclusions with regard to safety protection apply". It is mentioned that the scope of current claim 2 includes the possibility of disconnecting all drives to ensure the overall capacity to be lower than the threshold).
As to claim 4, HFC discloses the system of claim 1, wherein the received capacitance values are comprised of both Y and parasitic capacitance components (implicit, see page 26, table 5).
As to claim 5, HFC discloses the system of claim 2, further comprising a CAN bus or ISOBUS connection between the controller and each of the electric drives which the controller receives the capacitance values and controls connection and disconnection of the individual electric drives (see page 38, 5.3).
As to claim 6, HFC discloses the system of claim 2, wherein selective connection and disconnection of the individual electric drives from the direct current supply is by a respective high voltage relay controlled by the controller (see page 38, asymmetric HV Bus).
As to claim 10, HFC discloses the system of claim 1, wherein the common connection is an electrical ground connection (see page 38).
As to claim 11, HFC discloses the system of claim 10, wherein the electrical ground connection is an equipotential bonding connection between conductive parts of a chassis of the vehicle (see page 38, the two capacitors CY1 and CY2 that connect each polarity of the DC bus to chassis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over a NPL “Hydrogen Fuel Cell Vehicle Electrical Protective Barrier Option: Fuel Cell Safety” (hereinafter HFC).
As to claims 3 and 13, HFC discloses the system of claim 2, wherein the data store holds a priority list identifying of the plurality of electric drives, and the predetermined sequence of selectively disconnecting individual electric drives comprises firstly disconnecting inactive electric drives and when the sum of the received capacitance values is greater than the threshold value, subsequently disconnecting the individual electric drives in the sequence defined in the priority list until the sum of the received capacitance values is less than or equal to the threshold value (see Fig 3, page 27). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of HFC to first consider the disconnect of the inverter 3 used for AC and then continue disconnecting inverter 1-2, since this is just designed choice and involves only routine skills in the art.
As to claim 8, HFC does not disclose the system of claim 1, further comprising a user interface coupled with the controller, wherein the predetermined action is presented through the user interface as a selectable menu of the electric drives, to selectively disconnect the individual electric drives from the direct current supply. However, user interfaces to provide control and monitoring were well known to those of ordinary skill in the art before the effective filing date. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of HFC to include the user interface in order to effectively monitor to the operation of the system, since this is just a designed choice and involves only routine skilled in the art.
As to claim 9, HFC discloses the system of claim 8, wherein the electronic controller is configured to indicate to the user, through the user interface, when the sum of the received capacitance values falls below the threshold value (see page 46).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        November 1, 2022